14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Leroy BAZEMORE, Plaintiff Appellant,v.Landi FAULK, Security Director, Western Tidewater RegionalJail, Defendant Appellee.
No. 93-7167.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Jan. 24, 1994.

Timothy LeRoy Bazemore, appellant pro se.
Conrad Moss Shumadine, Gary Alvin Bryant, Willcox & Savage, Norfolk, VA, for appellee.
E.D.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bazemore v. Faulk, No. CA-92-823 (E.D. Va.  Oct. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 In view of our disposition of this case, we deny Bazemore's motion for appointment of counsel